Citation Nr: 1710413	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for migraine headaches, prior to September 10, 2014, and in excess of 30 percent thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to October 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was initially denied service connection for his bilateral hearing loss claim in August 2007.  He submitted his notice of disagreement (NOD) in October 2007 and perfected his appeal in a November 2008 Form 9 substantive appeal.  In August 2009, the RO denied his claim in a supplemental statement of the case (SSOC).  However, while still under appeal, the RO subsequently granted service connection for bilateral hearing loss in a November 2010 rating decision, and assigned a noncompensable rating, effective July 20, 2006, the original date of claim.  A timely NOD was received in May 2011 and the Veteran perfected his initial increased rating claim in a July 2012 VA Form 9.

The Veteran filed a claim for service connection for migraine headaches in December 2013.  In an August 2014 rating decision, service connection was granted, effective December 13, 2013, the date of claim, and a noncompensable rating was assigned.  A month later, in a September 2014 rating decision, the RO increased the Veteran's service-connected migraine headaches from zero percent to 30 percent, effective September 10, 2014, the date of the Veteran's VA headaches examination.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claims for initial increased ratings for bilateral hearing loss and migraine headaches, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, those issues remain before the Board.
In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  Prior to October, 2016, the Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  From October, 2016, the Veteran has demonstrated an exceptional pattern of hearing loss, and at worst, Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.

3.  From December 13, 2013, the Veteran's migraine headaches have been characterized by characteristic prostrating attacks occurring on average once a month over the last several months.  They have never been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to October 18, 2016, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  From October, 2016, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, DC 6100 (2016).

3.  From December 13, 2013 until September 10, 2014, the criteria for an initial disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8100 (2016).

4.  The criteria for a disability rating in excess of 30 percent, for migraine headaches, have not been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran's increased rating claims for bilateral hearing loss and migraine headaches arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in July 2006 and April 2016.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in June 2012 and July 2016 and a SSOC in January 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in May 2010, July 2014, September 2014, and October 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for initial increased ratings.  The VLJ asked questions to ascertain the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for initial increased ratings.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  As noted in the introduction section, while the claim for an initial increased rating for migraine headaches had not been perfected prior to the videoconference hearing, during the hearing, the Veteran testified that he was going to fill out his Form 9 immediately after the hearing, and the record reflects he did.

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

Bilateral Hearing Loss

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the currently assigned noncompensable rating.  A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

In this case, service connection for bilateral hearing loss was established in the appealed November 2010 rating decision, with a noncompensable evaluation assigned as of July 20, 2006, the date of claim.  Evidence cited in this decision included a May 2010 VA examination.  In that examination report, the Veteran noted that he had military noise exposure due being an artillery unit cannon direction fire specialist, a gunner on tanks, and a cook.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran had difficulty hearing normal conversational speech.  An audiogram from 1992 indicated right ear profound hearing loss and a 2006 audiogram showed symmetrical hearing for both right and left ears.    

The May 2010 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
45
30
50
50
50
LEFT
40
35
40
40
45

Speech audiometry testing revealed speech recognition scores of 94 percent in the Veteran's right ear and 100 percent in the left ear.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2016).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

In the October 2016 VA examination report, the following pure tone thresholds, in decibels, were reported:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
55
55
55
75
LEFT
63
60
65
65
65

Speech audiometry testing revealed speech recognition scores of 100 percent in the Veteran's right and 100 percent in the left ear.  These hearing impairment findings correspond to Level II in the right ear and Level II in the left ear, under Table VI.  38 C.F.R. § 4.85 (2016).  Intersecting Levels II and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

However, because the Veteran's pure tone thresholds, in decibels, were above 55 decibels at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in both ears, the Veteran demonstrated an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(a) (2016).  These hearing impairment findings correspond to Level IV in the right ear and Level V in the left ear, under Table VIA.  38 C.F.R. § 4.85 (2016).  Intersecting Levels V and IV under table VII results in a 10 percent disability rating.  38 C.F.R. § 4.85, DC 6100, Table VII (2016).

The Veteran was diagnosed with bilateral sensorineural hearing loss and the examiner reported that the Veteran would have difficulty understanding what people said to him, or what was going on around him, unless it was said loudly.

In short, prior to October 18, 2016, the Veteran's bilateral hearing loss disability remained at a noncompensable level pursuant to VA regulations.  However, from October 18, 2016, due to his exceptional pattern loss of hearing impairment, a 10 percent disability rating, but no higher, is warranted.  Id.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155 (West 2014).

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a higher disability rating, and that it affects his daily life.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

In summary, the Board notes that entitlement to a compensable disability rating has not been demonstrated prior to October 18, 2016.  From October 18, 2016, a 10 percent disability rating has been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted, but a 10 percent evaluation is warranted from October 18, 2016.

Migraine Headaches

The Veteran contends that his migraine headaches are more severe than the initial noncompensable disability rating assigned, prior to September 10, 2014, and in excess of 30 percent thereafter.  In this case, the Veteran's migraine headaches have been rated under 38 C.F.R. § 4.124a, DC 8100 (2016).

DC 8100 provides ratings for migraines.  The minimum 0 percent, noncompensable rating is warranted for migraines with less frequent attacks.  Id.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 30 percent rating for migraine headaches, effective December 13, 2013, is appropriate, but that a disability rating in excess of 30 percent is not appropriate thereafter.  38 C.F.R. § 4.7 (2016); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a July 2014 VA examination report for evaluation of residuals of traumatic brain injury (TBI), the Veteran was diagnosed with TBI and a post concussive disorder, with residuals of posttraumatic headaches.  The Veteran reported that he experienced a head injury in 1990, during active service, and began having headaches a day after.  He stated that his headaches have been continuous since then.  

The VA examiner noted that the Veteran's headaches were holocephalic in distribution, throbbing in character, and mild-severe in intensity.  They had no preceding aura and no associated symptoms.  The average duration of the Veteran's headaches was 10-12 hours and the frequency was daily.  The frequency of prostrating headaches was two per month.  The Veteran managed his headaches with acetaminophen and ibuprofen with fair response.

In a September 2014 VA examination report for headaches, the Veteran was diagnosed with posttraumatic headaches.  The Veteran's symptoms included pulsating or throbbing head pain on both sides of the head, nausea, sensitivity to light, sensitivity to sound, sensory changes, and dizziness.  The Veteran's headaches lasted less than one day but were located on both sides of his head.  
The Veteran had characteristic prostrating attacks of migraine headache pain once a month.  The VA examiner noted that the Veteran's headaches would impact his ability to work but that the Veteran was employed full time.  The Veteran stated that his headaches reduced his work efficiency.  

In an October 2016 VA examination report for headaches, the Veteran was diagnosed with migraines.  The Veteran's headache pain was constant, pulsating or throbbing, and localized to one side of the head.  Other symptoms included nausea, sensitivity to light, and sensitivity to sound.  The Veteran's head pain typically lasted more than two days on both sides of the head.

The VA examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The Veteran did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  The VA examiner reported that the Veteran's headache condition would impact his ability to work and noted that severe episodes caused absenteeism.  During acute attacks, the Veteran lost the ability to concentrate and work.

The Board finds that based on the July 2014 TBI examination report, and the subsequent September 2014 and October 2016 headache examination reports, from December 13, 2013, the Veteran's migraine headaches have been characterized by prostrating attacks occurring on average once a month over the last several months.  As a result, an initial disability rating of 30 percent, but no higher, is warranted from the date of the Veteran's claim, December 13, 2013.  38 C.F.R. § 4.124a, DC 8100 (2016).  A disability rating in excess of 30 percent is not warranted since the Veteran's migraine headaches have never been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Final analysis

The Board has not overlooked the Veteran's statements and testimony with regard to the severity of his bilateral hearing loss and migraine headaches.  The Veteran is competent to report on factual matters of which he had firsthand knowledge and the Board finds his reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions to be competent, credible, and probative, the most probative and objective medical evidence consists of the of the May 2010 and October 2016 VA examination reports that found that a 10 percent disability rating for bilateral hearing loss was warranted from October 18, 2016, and the July 2014, September 2014, and October 2016 VA examination reports that found that an initial disability rating of 30 percent for migraine headaches was warranted from December 13, 2013, but that a disability rating in excess of 30 percent was not warranted.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial compensable disability rating, for bilateral hearing loss, prior to October 18, 2016, is not warranted, and that a 10 percent disability rating is warranted thereafter.  Additionally, that an initial 30 percent disability rating, but no higher, for migraine headaches, is warranted from December 13, 2013.  38 C.F.R. § 4.7 (2014).

Further Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected bilateral hearing loss and migraine headaches.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's bilateral hearing loss and migraine headache symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures described above.  See 38 C.F.R. §§ 4.12a, 4.85, 4.86 DCs 6100, 8100 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from bilateral hearing loss and migraine headaches with the pertinent schedular criteria does not show that his service-connected bilateral hearing loss and migraine headaches presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral hearing loss and migraine headaches.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In his July 2016 videoconference hearing, the Veteran testified that he was unemployed because he was a fulltime student, but that he occasionally missed class because of his headaches.  He has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

Prior to October 18, 2016, an initial compensable disability rating for bilateral hearing loss is denied.

From October 18, 2016, a disability rating of 10 percent, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing monetary benefits.

From December 13, 2013 until September 10, 2014, an initial disability rating of 30 percent, but no higher, for migraine headaches is granted, subject to the laws and regulations governing monetary benefits.

For the entire appellate period, an initial disability rating in excess of 30 percent for migraine headaches is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


